Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 11/08/2019.
Claims 15-20 are currently pending.
Claims 15-16 and 18-19 are rejected.
Claims 17 and 20 are objected to.
Claims 15 and 18 are independent claims.

Claim Objection
6. 	Claim 15 is objected to because of the following informalities:  “Anchor” in line 9 should be “anchor”.  Appropriate correction is required.
7. 	Claim 19 is objected to because of the following informalities:  “recieving” in line 3 should be “receiving”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



9	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
10. 	Claim 17 recites limitation of “a PDU session establishment request message contains information indicating that the UE supports an establishment of deletion of one space a multi homed PDU session” which was not found in the specification.

Claim Rejections - 35 USC § 103
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



13. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14. 	Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stefano Faccin et al. (US 20180270888 A1), hereinafter Faccin, in view of Juan Zhang (US 2020/0275510 A1), hereinafter Zhang.
For claim 15, Faccin teaches a User Equipment (UE) (Faccin, Fig. 10) comprising: 
transmission and reception circuitry (Faccin, Fig. 10, item 1035); and 
a controller (Faccin, Fig. 10 item 1020), 
wherein a first procedure is a procedure, in order to change an anchor (Faccin, Fig. 5 steps 510, 515 and paragraph 106 teach receiving a NAS message which is transmitted by SMF through AMF based on determining that UPF needs to be , for releasing a first existing PDU session after having established a second PDU session (Faccin, Fig. 5 steps 520, 525 and paragraph 107-108 teach In other cases, the PDU session establishment procedure 525 may be performed before the PDU session release procedure 520 (i.e., a new PDU session is made before breaking a previously established PDU session).).
in the first procedure, the transmission and reception circuitry is configured for: 
receiving a NAS (Non-Access Stratum) message which is transmitted by an apparatus in a core network, based on determining that the Anchor needs to be changed (Faccin, Fig. 5 steps 510, 515 and paragraph 106 teach receiving a NAS message which is transmitted by SMF through AMF based on determining that UPF needs to be changed) , and 
the controller is configured for: 
initiating a UE-requested PDU session establishment procedure, based on receiving the NAS message (Faccin, Fig. 5 step  525 and paragraph 108 teach PDU session establishment procedure (with UPF2)), wherein 
the NAS message includes information indicating time until the first existing PDU session is released (Faccin, Fig. 5 steps 510, 515 and paragraph 106 teach The NAS message 515 may include a PDU session ID to be relocated with an indication that a PDU session re-establishment to the same DN is requested.  The SMF 215-c may indicate to the AMF 240-c the need to maintain the PDU session information , and 
 	Faccin further teaches in the UE-requested PDU session establishment procedure, the transmission and reception circuitry transports information indicating the first existing PDU session and information indicating the second PDU session (Faccin, Fig. 5 and paragraph 108 teach A PDU session establishment procedure 525 may be initiated by the UE 115-d. In some cases, the PDU session release procedure 520 may be performed concurrently with the PDU session establishment procedure 525. Paragraph 6 also teaches The instructions may be operable to cause the processor to establish, by a UE, a first data session with a first UPF of a network, receive, at the UE, a request to establish a second data session with the network, and establish, by the UE and in response to receiving the request, the second data session with a second UPF of the network.)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Faccin to have in the UE-requested PDU session establishment procedure, the transmission and reception circuitry transports information indicating the first existing PDU session and information indicating the second PDU session. Because Faccin teaches first PDU session establishment, second PDU session establishment and releasing the first PDU session for the second PDU session establishment, and Faccin further teaches the second PDU session establishment can be done before, during or after releasing the first PDU session. 
For claim 16, Faccin further teaches the UE according to claim 15, wherein the controller is configured for: starting a PDU session release procedure by transmitting, to the apparatus in the core network, a PDU session release request message including the information identifying the first existing PDU session after completion of the UE-requested PDU session establishment procedure (Faccin, Fig. 5 steps 520, 525 and paragraph 107-108 teach In other cases, the PDU session establishment procedure 525 may be performed before the PDU session release procedure 520 (i.e., a new PDU session is made before breaking a previously established PDU session).).

For claim 18, Faccin teaches an apparatus in a core network (Faccin, Fig. 14) comprising : 
transmission and reception circuitry(Faccin, Fig. 10 item 1435)  
wherein a first procedure is a procedure for changing an anchor(Faccin, Fig. 5 steps 510, 515 and paragraph 106 teach receiving a NAS message which is transmitted by SMF through AMF based on determining that UPF needs to be changed), by releasing a first existing PDU session after having established a second PDU session (Faccin, Fig. 5 steps 520, 525 and paragraph 107-108 teach In other cases, the PDU session establishment procedure 525 may be performed before the PDU session release procedure 520 (i.e., a new PDU session is made before breaking a previously established PDU session).), 
in the first procedure, the transmission and reception circuitry is configured for: 
transmitting, to a User Equipment (UE), a NAS (Non-Access Stratum) message, based on determining that the Anchor needs to be changed (Faccin, Fig. 5 steps 510, 515 and paragraph 106 teach receiving a NAS message which is transmitted by SMF through AMF based on determining that UPF needs to be changed); and 
receiving a PDU session establishment message in a UE-requested PDU session establishment procedure initiated by the UE, based on the NAS message(Faccin, Fig. 5 step  525 and paragraph 108 teach PDU session establishment procedure (with UPF2)), 
wherein the NAS message includes information indicating time until the first existing PDU session is released (Faccin, Fig. 5 steps 510, 515 and paragraph 106 teach The NAS message 515 may include a PDU session ID to be relocated with an indication that a PDU session re-establishment to the same DN is requested.  The SMF 215-c may indicate to the AMF 240-c the need to maintain the PDU session information for this PDU session (e.g., by providing a mapping of PDU Session ID to SMF) for a certain amount of time.). 
	Faccin further teaches in the UE-requested PDU session establishment procedure, the transmission and reception circuitry receives information indicating the first existing PDU session and information indicating the second PDU session (Faccin, Fig. 5 and paragraph 108 teach A PDU session establishment procedure 525 may be initiated by the UE 115-d. In some cases, the PDU session release procedure 520 may be performed concurrently with the PDU session establishment procedure 525. Paragraph 6 also teaches The instructions may be 
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Faccin to have in the UE-requested PDU session establishment procedure, the transmission and reception circuitry receives information indicating the first existing PDU session and information indicating the second PDU session. Because Faccin teaches first PDU session establishment, second PDU session establishment and releasing the first PDU session for the second PDU session establishment, and Faccin further teaches the second PDU session establishment can be done before, during or after releasing the first PDU session. 
For claim 19, Faccin further teaches the apparatus in the core network according to claim 18, wherein the transmission and reception circuitry is configured for: 
receiving, from the UE, a PDU session release request message including the information identifying the first existing PDU session after completion of the UE-requested PDU session establishment procedure (Faccin, Fig. 5 steps 520, 525 and paragraph 107-108 teach In other cases, the PDU session establishment procedure 525 may be performed before the PDU session release procedure 520 (i.e., a new PDU session is made before breaking a previously established PDU session).).

Allowable Subject Matter


Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILL W LIN/Primary Examiner, Art Unit 2412